                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JEFFREY M. THOMPSON and JUSTINA
 HAISLETT, individually and as Natural
 Parents of CARL M. THOMPSON and                     CIVIL ACTION NO. 3:18-cv-00304
 JEFFREY V. THOMPSON, Minors

        Plaintiffs,                                  (JUDGE CAPUTO)

                v.

 AMAURY CHINEA and MESTRE
 TRANSPORT, INC.,

        Defendants.

                                      MEMORANDUM

       Presently before me is Jeffrey M. Thompson’s and Justina Haislett’s, individually and

as Natural Parents of Carl M. Thompson and Jeffrey V. Thompson, minors, (collectively

“Plaintiffs”) Motion for Entry of Default (Doc. 9) (construed as a Motion for Entry of Default

Judgment) against Amaury Chinea (“Chinea”) and Mestre Transport, Inc. (“Mestre”)

(collectively “Defendants”).

       After a hearing on the Motion, because Plaintiffs have complied with the requirements

of Federal Rule of Civil Procedure 55, I have determined the Motion will be granted in favor

of Jeffrey M. Thompson (“Thompson”) in the amount of $124,884.60; in favor of Justina

Haislett (“Haislett”) in the amount of $100,000.00; in favor of Carl M. Thompson in the

amount of $255,639.12; and in favor of Jeffrey V. Thompson in the amount of $52,703.92.

                                     I. BACKGROUND

       Plaintiffs brought this negligence and vicarious liability action against Defendants as

a result of a tractor trailer accident on February 17, 2017. (Doc. 1 at ¶11). It has been
alleged that the tractor trailer operated by Chinea forced the Plaintiffs’ vehicle off the road

causing them to swerve between the truck and the median before striking an embankment

causing severe damage to the vehicle and injuries to the occupants, one of which was

ejected. (Id. at ¶¶ 11-32). Defendant Mestre, a Florida corporation, is alleged to be the

employer of Chinea, and as such, is alleged to be vicariously liable for Chinea’s negligence.

(Id. at ¶¶ 4, 7-11).

       The complaint was filed on February 7, 2018 (Doc. 1) and service was effected on

May 15, 2018. (Docs. 4, 5). The Defendants have failed to respond, file an Answer, or

otherwise participate in the action. The Clerk of Court entered a default on October 29,

2018. (Doc. 8). On October 1, 2019, a hearing was conducted on Plaintiffs’ Motion for Entry

of Default (Doc. 9) (construed as a Motion for Entry of Default Judgment), at which, evidence

in the form of testimony of Plaintiffs Jeffrey M. Thompson and Justina Haislett and detailed

statements of injuries sustained and medical bills incurred (Plaintiffs’ Exhibits 1 - 14) were

received. See Paradise v. Commonwealth Financial Systems, Inc., 2013 WL 5638609, at

*1 (M.D. Pa. 2013) (construing motion for entry of default judgment as party intended); U.S.

v. $144,650 in U.S. Currency, 2013 WL 6384646, at *1 (D.N.J. 2013) (same).                The

Defendants did not appear.

                                  II. LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 55(b)(2), I may enter a default judgment

against a party who has failed to plead or otherwise defend an action. See Joe Hand

Promotions, Inc. v. Michelina Enterprises, Inc., 2017 WL 3581674, at *2 (M.D. Pa. 2017).

Before ruling on a motion for default judgment, however, I must determine that I have



                                              2
jurisdiction over the action and that default was properly entered by the Clerk of Court. Id.

Once determined, I will consider three factors before ultimately entering judgment: “(1)

prejudice to the plaintiff if default is denied; (2) whether the defendant appears to have a

litigable defense; and (3) whether the defendant’s delay was due to its own culpable

conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000).

       Following such finding, I will determine whether, taking all “ factual allegations of the

complaint except those relating to the amount of damages” as true, whether the prevailing

party sufficiently states a claim. Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.

1990); see also Joe Hand Promotions, Inc., 2017 WL 3581674, at *2. Moreover, “‘when a

plaintiff prevails by default, he or she is not automatically entitled to the damages they

originally demanded.’” Barnes v. Mahamadou, 2015 WL 2070208, at *3 (M.D. Pa. 2015)

(quoting Comdyne I, 908 F.2d at 1149).          Therefore, the default is considered as an

admission of the facts alleged, which then requires a plaintiff to “prove that he or she is

entitled to the damages sought.” Id. “‘The district court has considerable latitude in

determining the amount of damages.’” Id. (quoting Jones v. Winnepesaukee Realty, 990

F.2d 1, 4 (1st Cir. 1993). “‘It is familiar practice and an exercise of judicial power for a court

upon default, by taking evidence when necessary or by computation from facts of record, to

fix the amount which the plainitiff is lawfully entitled to recover and to give judgment

accordingly.’” Id. (quoting Pope v. United States, 323 U.S. 1, 12 (1944)).

                                       III. DISCUSSION

A. Plaintiff is Entitled to a Default Judgment

       I find that the Plaintiffs are entitled to a default judgment. First, the Complaint makes



                                                3
clear that I have subject matter jurisdiction over this action under 28 U.S.C. § 1332 and that

I may exercise personal jurisdiction over Defendants as they purposefully availed themselves

of this forum, where the injury occurred. See Richardson v. Deutsche Bank Trust Co.

Americas, 2008 WL 5225824, at *4 (M.D. Pa. 2008) (discussing the exercise of personal

jurisdiction over non-resident parties). Second, the Clerk’s entry of default was proper,

considering that Defendants were properly served and failed to respond to the complaint or

otherwise participate in the action within the timelines set by the Federal Rules.

       I further find that the Chamberlain default criteria weigh in favor of the Plaintiffs. The

Plaintiffs were involved in this accident nearly three years ago and have no other remedy

than against the Defendants. Further, the Defendants’ lack of an Answer indicates that there

may be no meritorious or litigable defense to the claims presented. Finally, there is no

evidence regarding whether or not Defendant’s own conduct caused the failure to respond

to the complaint. Taken together, the default criteria then weigh in favor of default judgment.

See Joe Hand Promotions, Inc., 2017 WL 3581674, at *2.

       Taking the allegations as true, that Chinea swerved into the Plaintiffs’ car and was

working for Mestre in his role as their driver at the time of the accident (See Doc. 1 at ¶¶ 11-

32), the Plaintiffs successfully contend that Defendant Chinea operated his tractor trailer

negligently and that Defendant Mestre, as his employer, was vicariously liable for the

Plaintiffs’ injuries.   See Allen v. Fletcher, 2009 WL 1542767, at *3 (M.D. Pa. 2009)

(discussing the standard for negligence and vicarious liability in a tractor trailer accident in

Pennsylvania); see also Heinrich v. Davis, 2018 WL 6737417, at *2 (M.D. Pa. 2018), report

and recommendation adopted, 2018 WL 6737379 (M.D. Pa. 2018) (entering a default



                                               4
judgment on a negligence claim involving a motor vehicle accident). Further, the Plaintiffs

successfully contend that Thompson and Haislett suffered negligent infliction of emotional

distress as they witnessed their son, contemporaneously with the accident, lay seriously

injured following ejection from the vehicle. See (Doc. 1 at ¶¶ 57-64); Hanczyc v. Valley

Distributing and Storage Co., Inc., 2011 WL 1790093, at *4 (M.D. Pa. 2011) (discussing the

elements of NIED in Pennsylvania).

B. Damages

       After review of the testimony offered with regard to injuries and after review of the

Plaintiffs’ Exhibits, judgment will be entered for the Plaintiffs in the amount of $533,227.64.

First, for the out-of-pocket costs associated with the action, for Thompson, his testimony

showed that due to injuries sustained from the accident, he lost his job and was out of work

for three months. This job paid him $500 per week. Following that period of unemployment,

Thompson was employed for six months at an increased rate of $800 per week before then

taking multiple jobs, including his current job, which pay $350 per week. Therefore, in the

thirty-one months and two weeks since the accident, Thompson was unemployed for three

months, employed at a rate of $800 per week for six months, and employed at a rate of $350

per week for twenty-two months and two weeks. Thompson’s total earnings from the

accident up to trial are then $50,700 while his income would have been $63,000 if not for

losing his job from injuries related to the accident. Therefore, Thompson’s lost earnings are

$12,300. See Funston v. U.S., 513 F.Supp. 1000, 1007-08 (M.D. Pa. 1981) (calculating lost

wages from time of accident up until time of trial).

       Thompson also claims $9,000 for damage to his vehicle for which he did not receive



                                              5
repayment for from his insurance company. Further, Thompson has provided receipts for

unpaid medical bills in his name, and in the names of Haislett and their sons, Carl M. and

Jeffrey V. Thompson, in the amount of $86,927.64. (See Plaintiffs Exhibits 1, 4, 6, 8, 9, 11,

12, 14). This amounts to $80,639.12 for Carl M. Thompson, $3,584.60 for Jeffrey M.

Thompson, and $2,703.92 for Jeffrey V. Thompson. (Id.). All amounts claimed by the

Plaintiffs are undisputed, and as such, will be deemed reasonable. See Heinrich, 2018 WL

6737417, at *2.

       For pain and suffering experienced by the Plaintiffs, extensive testimony by

Thompson and Haislett was received at the hearing governing the extent of the physical

injuries to the children and the adults as well as the extent of the emotional and

psychological trauma the adults suffered and continue to suffer as a result of the accident.

This includes testimony about frequent anxiety attacks, nightmares, and flashbacks by the

parents as well as months of physical recovery for the children. Considering this undisputed

testimony, I will award pain and suffering damages as follows: $100,000 for Jeffrey M.

Thompson, $100,000 for Justina Haislett, $175,000 for Carl M. Thompson, and $50,000 for

Jeffrey V. Thompson. The total amounts thereby awarded to the Plaintiffs will be

$533,227.64

       An appropriate order follows.



Date: October 4 th , 2019                        /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
